Citation Nr: 1727358	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating greater than 10 percent for residual scar from radical prostatectomy prior to March 26, 2013 and greater than 0 percent (compensable) from that date.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to June 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April and May 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The April 2011 rating decision in pertinent part granted service connection for erectile dysfunction with a 0 percent rating effective November 17, 2010, denied service connection for degenerative disc disease (DDD) of the cervical spine, and confirmed and continued the previously denied claim of service connection for low back pain.  The May 2011 rating decision, in pertinent part, granted service connection for residual scar from radical prostatectomy with a 10 percent rating effective November 17, 2010 and continued a 0 percent rating for erectile dysfunction.  The May 2012 rating decision, in pertinent part, confirmed and continued the previous denials of service connection for DDD of the low back and cervical spine.

A May 2005 rating decision denied the Veteran service connection for low back pain because the medical evidence of record failed to show a diagnosis of a disability associated with complaints of low back pain or that a low back disability was incurred in or caused by military service.  An April 2011 rating decision denied service connection for DDD of the cervical spine because evidence of record shows that DDD of the cervical spine neither occurred in nor was caused by the Veteran's service.  Evidence associated with the record since the May 2005 and April 2011 rating decisions includes service department records.  The record shows that in June 2011 and May 2012 military personnel were received and attached to the record.  Under 38 C.F.R. § 3.156(c)(1)(i), if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed but were not associated with the record when VA first decided the claim, VA will reconsider the claim de novo.  Consequently, with respect to the claims for service connection for DDD of the lumbar and cervical spine, de novo review is warranted.

In an interim (August 2013) rating decision, the RO decreased the rating for residual scar from radical prostatectomy from 10 percent to 0 percent effective March 26, 2013.  

In March 2017 the RO notified the Veteran that it received his Notice of Disagreement (NOD) and that the form was incomplete because he did not identify the specific nature of disagreement, to include the decision letter date, specific issue/condition of disagreement, and area of disagreement.  The letter informed the Veteran that in order to begin processing his NOD he must complete, sign, and return "VA Form 21-0958, Notice of Disagreement,"  within one year of the date of the decision notice (decision letter issued January 24, 2017) or within 60 days from the date of the notice they sent, whichever was later.  The Veteran was further informed that no further action would be taken until a completed VA Form 21-0958 was received.  The evidence of record shows that the March 2017 letter was returned to the RO March 10, 2017 by the United States Postal Service.  The return envelope reads "FORWARD TIME EXP RTN TO SEND[.]"  It appears there has been no attempt by the RO to resend the notice to the Veteran.  The Board does not have jurisdiction over this matter and is therefore REFERRING it to the RO for appropriate action.  38 C.F.R. § 19.9(b).

In March 2017 the Veteran testified at a central office hearing in Washington DC before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the Veteran's record.  At the hearing and in a subsequent letter, the Veteran waived the RO's initial consideration of additional evidence submitted.

The issues of entitlement to service connection for DDD of the lumbar and cervical spine and an initial compensable rating for erectile dysfunction are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to March 26, 2013 the Veteran's scar from radical prostatectomy measured 4.4 cm by 0.4 cm, and was deep and painful on examination.

2.  From March 26, 2013, the Veteran's scar from radical prostatectomy, upon examination, was stable, not painful, and less than 6 square inches (39 square cm) in area; however, the Veteran has subjectively and credibly complained of symptoms (sensitivity, bulging, tenderness) commensurate to pain in the aggregate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a residual scar from radical prostatectomy, prior to March 26, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7804 (2016).

2.  The criteria for a 10 percent rating for a residual scar from radical prostatectomy have been met as of March 26, 2013.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations determinations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When the appeal is from the initial rating assigned with a grant of service connection, the severity of the disability during the entire period from the grant of service connection to the present is to be considered.  "Staged" ratings may be assigned for distinct periods when different levels of impairment are shown.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's residual scar from radical prostatectomy has been assigned "staged" ratings of 10 percent under Code 7804 (for unstable or painful scar) prior to March 26, 2013 and 0 percent under the same Code from that date. 

Under 38 C.F.R. § 4.118, Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Code 7804, Note (1).

On April 2011 VA examination, the examiner noted that the Veteran had multiple scars as a result of radical prostatectomy performed on November 17, 2010.  He had one scar that was painful on examination and it was located on the anterior surface of the trunk just above the umbilicus.  The scar measured 4.4 cm by 0.4 cm and was deep.  There were signs of inflammation, edema and keloid formation.  Based on this information, the RO assigned a 10 percent rating for residual scar status post radical prostatectomy assigned from November 17, 2010, the date of the procedure, which caused the scar formation.  

On March 2013 and November 2014 VA examinations the Veteran's scar was stable, not painful and less than 6 square inches (39 square cm) in area.  Based on this information, the RO decreased the Veteran's rating for residual scar from radical prostatectomy to 0 percent.  

A private urinary tract DBQ dated in April 2017 shows the Veteran had no scars that were painful and/or unstable, had a total area equal to or greater than 39 square cm (6 square inches) or located on the head, face, or neck. 

At the March 2017 hearing the Veteran testified that his scar was healed and not painful, but was still sensitive to touch.  He stated that it is a bulging scar and was still tender.  

With respect to whether the Veteran's residual scar from radical prostatectomy warrants the next higher (20 percent) rating under Code 7804, prior to March 26, 2013, the Board finds it does not.  In order to warrant such an increase the Veteran's scar during that period must be manifested by three or four scars that were unstable or painful and such is not shown in the evidence of record.  The April 2011 VA examination noted multiple scars, but only one was painful.  Consequently, a rating greater than 10 percent for the period prior to March 26, 2013 is not warranted.  

With respect to whether the Veteran's residual scar from radical prostatectomy warrants a compensable rating under Code 7804, from March 26, 2013, the Board finds there is evidence to suggest that it does not.  A compensable rating under Code 7804 is warranted when there are one or two scars that are unstable or painful.  The examinations of record from March 26, 2013 (March 2013, November 2014 and April 2017) show the Veteran's scar was stable, not painful and less than 6 square inches (39 square cm) in area.  

That said, the Veteran during his March 2017 hearing stated that his scar, while not painful per se, was sensitive to touch, bulging, and tender.  The Board considers the Veteran competent to make these observations and also finds him to be fully credible on these matters.  Taken together, these symptoms are, in the view of the Board, commensurate to pain.  Accordingly, the Board finds that the Veteran's rating as of March 26, 2013 should be increased to 10 percent, but not higher.  

In considering whether a rating increase is warranted for either period under an alternative diagnostic code, the Board finds that the criteria under Codes 7801, 7802, and 7805 are not met at any time.  Under 7801 (scars, other than head, face, or neck, that are deep and nonlinear), when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) a 10 percent rating is warranted; when the area or areas encompass at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm.) a 20 percent rating is warranted.  38 C.F.R. § 4.118, Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1).  Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Code 7802.  Code 7805 provides that any disabling effect(s) that are not considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Code 7805.  The preponderance of the evidence (April 2011, March 2013 and November 2014 VA examinations and April 2017 private DBQ) shows that the Veteran is not entitled to a higher rating under Codes 7801-02 and 7805.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part and parcel of the claim for an increased rating.  In this case, the Veteran has already been awarded a TDIU rating.


ORDER

An initial rating greater than 10 percent for a residual scar from radical prostatectomy, prior to March 26, 2013, is denied.

A 10 percent rating for a residual scar from radical prostatectomy is granted as of March 26, 2013, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends that his low back and neck disabilities are due to his parachute jumping activities in service.  He stated that he had 87 parachute jumps in the military.  His DD Form 214 confirms that he was awarded a Parachute Badge (reflecting that he completed a significant number of jumps).  While his service treatment records (STRs) are silent for complaints, findings, diagnoses, or treatment pertaining to the lumbar and cervical spines, he is competent to provide lay evidence of injuries consistent with his military duties (if consistent with the circumstances, conditions, or hardships of such service); and the Board finds his reports credible.  He underwent a VA examination for his back and neck in April 2012.  The April 2012 VA examiner noted review of the Veteran's STRs and reenlistment and separation examinations.  Those records revealed a normal physical examination for the back and neck.  The Veteran denied chronic back pain, and there was no instance of evaluation or treatment for neck pain or an injury to the neck noted.  The examiner did not render a medical opinion regarding the etiology or onset of the Veteran's lumbar spine and cervical spine disabilities, and to that extent the examination reports are inadequate for deciding the Veteran's service connection claims.  Therefore a remand for further clarification for medical guidance to address the question of etiology is necessary.

In April 2017 the Veteran underwent an examination of his lumbar and cervical spine by his private orthopedist, Dr. S.W.W.  The diagnoses were DDD throughout the lumbar spine with stenosis at L4-L5 and L5-S1 and DDD throughout the cervical spine with stenosis at C3-C6.  In an April 2017 letter Dr. S.W.W. noted that the Veteran's "history is significant in that he was a parachute jumper in the military, which [Dr. S.W.W.] think[s] contributed to [the Veteran] having degenerative arthritis and stenosis of the cervical and lumbar spine."  No rationale was provided for the opinion.

Given the deficiencies noted above, an examination to secure a medical opinion with an adequate rationale as to the etiology of the spine disabilities is necessary.  

The Veteran's erectile dysfunction disability has been assigned a 0 percent rating by analogy pursuant to 38 C.F.R. § 4.115b, Code 7522 (penis, deformity, with loss of erectile power).  The Veteran has generally asserted that a compensable rating is warranted.  See, e.g., June 2011 NOD.

In order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b, Code 7522.  The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent rating can be assigned for deformity of the penis with loss of erectile power under Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power; therefore, erectile dysfunction is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

In March 2013 and November 2014 the Veteran underwent VA examinations for prostate cancer.  Each of the examination reports provides a diagnosis of erectile dysfunction.  The Board finds these examinations inadequate for rating purposes in that the examination reports do not reflect that examination of the penis was accomplished.  In light of the fact that erectile dysfunction is rated on deformity of the penis, a remand is required in order to schedule a genitourinary examination to determine the current severity of the Veteran's service-connected erectile dysfunction.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedic provider to ascertain the nature and likely etiology of any current lumbar and cervical spine disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examinations.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each lumbar and cervical spine disability found.  

(b) Please state whether it is at least as likely as not (a 50 percent or greater probability) that parachute jumping (87 jumps) by the Veteran during military service caused damage to his lumbar and cervical spine that has resulted in, or is related to any current diagnoses related to the lumbar and cervical spine. 

(c) If the response to (b) above is negative, then the examiner is asked to identify the most likely etiology of the Veteran's lumbar and cervical spine disabilities diagnosed.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should arrange for the Veteran to undergo a VA genitourinary examination in order to determine the current severity of his service-connected erectile dysfunction.  The examiner must review the Veteran's record.  All indicated studies should be conducted.

The examiner should evaluate and discuss the severity of all complications of the Veteran's erectile dysfunction.  Specifically, the examiner should indicate whether the Veteran's erectile dysfunction is manifested by symptomatology consistent with either deformity of the penis with loss of erectile power, and/or removal of half or more of the penis or glans of the penis.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


